Title: Thomas Jefferson to Samuel J. Harrison, 14 February 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
                  Sir 
                   
                     Monticello 
                     Feb. 14. 12.
           Your favor of the 5th has been recieved by which I learn that the sale of my tobacco is closed by your acceptance of the offer in my former letter. with respect to the proposal to reduce the price of the stemmed tobo I do not remember whether that was done in our last year’s bargain. if it was, it shall be done in the bargain of this year, my intention having been to sell this year on the same terms as the last, with only the more accomodated change in the dates of paiment.  you would of course understand that my offer could extend only to my own part of the tobo not to that of the overseers, which is not quite an eighth, unless they chuse it. for that you must be so good as 
                  
                  
                  to enquire from themselves. I inclose you an order for the tobo and tender you the assurances of my respect & esteem
          
            Th:
            Jefferson
        